Citation Nr: 1416009	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for right hand injury.

2.  Entitlement to service connection for bilateral lower extremity neuropathy.

3.  Entitlement to service connection for residuals of a parasite condition.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Whether termination of the Veteran's total disability evaluation based on individual unemployability (TDIU) was proper.

6.  Whether termination of entitlement to Dependents' Educational Assistance (DEA) benefits under chapter 35 was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  The matters of service connection and the matter of an increased rating for PTSD come to the Board of Veterans' Appeals (Board) from a December 2011 rating decision, which denied the matters of service connection and continued a 70 percent rating for PTSD.  The matters of the termination of TDIU and DEA benefits come to the Board from a September 2012 rating decision, which discontinued entitlement to TDIU and DEA benefits, effective October 25, 2002.  The Veteran testified before a decision review officer in March and August 2012.  He testified in a Board videoconference hearing before the undersigned in November 2013.

The issues of service connection for right hand injury, bilateral lower extremity neuropathy, and for residuals of a parasite condition are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is necessary.


FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by total occupational and social impairment with intermittent inability to perform activities of daily living.

2.  The Veteran was granted entitlement to a total disability evaluation based on service-connected PTSD and basic eligibility to DEA benefits in an April 2004 decision, effective October 25, 2002.

3.  By rating decision in March 2012, the RO proposed to terminate entitlement to TDIU.

4.  A September 2012 rating decision implemented the termination of TDIU and discontinued DEA benefits, effective October 25, 2002; the Veteran was notified of the final rating action terminating his benefits on September 13, 2012.

5.  The evidence of record was not clear and convincing that the Veteran was actually employable in substantially gainful employment at the time his TDIU was terminated.

6.  As the Veteran is totally and permanently disabled, restoration of basic eligibility to DEA benefits is proper.


CONCLUSIONS OF LAW

1.  A 100 percent schedular rating is warranted for the Veteran's PTSD throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2013).  

2.  The termination of the Veteran's TDIU was improper, and is restored, effective October 25, 2002.  38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2013).

3.  The termination of the Veteran's eligibility to DEA benefits was improper, and is restored, effective October 25, 2002.  38 U.S.C.A. §§ 3501, 3512 (West 2002);   38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable decision below, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

PTSD

PTSD is rated under Code 9411.  A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

On November 2011 VA PTSD examination, the examiner indicated that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran has been receiving outpatient treatment for his symptoms.  On examination, it was noted that the Veteran was disheveled and was wearing dirty clothes.  His behavior was tense and his speech was soft, hesitant, slow, and monotonous.  His mood was anxious and depressed and his affect was congruent with his mood and the topic.  The examiner stated that he was oriented times four and had mild problems with attention.  Thought content and thought process were within normal limits and no perceptions were noted.  The examiner noted that the Veteran awakens about 3-4 times a night by noises and bad dreams.  The Veteran reported feeling anxious "most of the time."  His temperament was noted as non-confrontational, although he was noted to have primarily verbal bouts of anger.  The examiner opined that the Veteran could be employed at least part-time and eventually fulltime at a skilled or unskilled job.

In November 2011, the Veteran's VA therapist (W.M.) and psychiatrist (Dr. L.B.) submitted a letter indicating that the Veteran has flashbacks and nightmares about Vietnam, using both avoidance and isolation to escape them.  They noted that he often cuts down tress on his property just to relieve tension, and that he resides alone in the woods to avoid people.  This letter further indicated that a 100 percent rating for PTSD more accurately describes the Veteran's condition.  A GAF score of 41 was assigned.

In August 2012, W.M. and Dr. L.B. again submitted a letter noting that the Veteran demonstrates severe social and occupational impairment related to his PTSD.  In this regard, they noted disturbance of motivation, depressed mood, impaired impulse control, inappropriate behavior when confronted with stressful situations, and a very limited capacity to interact with people in any normal setting.  They stated that the Veteran "would be absolutely unsafe in any work setting" and that the Veteran does not want to interact with people if possible.  Further, it was noted that the Veteran suffers from chronic sleep impairment, flashbacks, dissociations, and is excessively hypervigilant and anxious.  Additionally, this letter indicated that the Veteran is known for his rage and getting very physical with people.  W.M. and Dr. L.B. noted that the Veteran's long and short term memory are impaired and that he is often illogical and cannot do tasks, even easy repetitive ones, for more than a short period of time.  The Veteran has no close personal relationships and is inconsistent in his mental health care.  They stated that, "essentially, he can't stay on track with the average events of daily living, despite efforts to do so."  It was also noted that the Veteran has regressed in a number of areas during the past 10 years and is becoming more reclusive and detached.  They stated that his ability to function has been severely compromised and that he "remains in almost total social and occupational impairment."  A GAF score of 41 was assigned.

A November 2012 statement from Dr. L.B. indicated that he has been treating the Veteran for several years and considers the Veteran "totally unemployable, based on his PTSD symptoms and explosive temper."  Dr. L.B. stated that he [the Veteran] would be a danger in any work setting.    Dr. L.B. further noted that the Veteran has been unable to marry or to hold a relationship for any period of time.  Dr. L.B. indicated that the Veteran has been unable to find any employment for any continuous period of time, and while he tried to run a business cutting trees, this failed and he has not done any gainful work.  Dr. L.B. stated that the Veteran has an explosive temper and has had numerous encounters with the police.  Additionally, the Veteran doesn't interact well with people and lives a very solitary life.  Dr. L.B. noted that while the Veteran has a daughter, he has "not effectively been involved in raising her."  Dr. L.B. indicated that the house the Veteran lives in is in poor condition and the yard is filled with junk, and that while he has a few acquaintances, he has no true friends.  Dr. L.B. noted that the Veteran is very sullen and defensive in conversation.  A GAF score of 40 was noted.  Dr. L.B. indicated that he does "not believe that there will be any improvement in his condition."  

In November 2013, the Veteran testified that he does not have control.  He said that the intrusive thoughts he experiences are crippling.  He stated that he has difficulty establishing and maintaining personal relationships.  The Veteran's attorney (on an unrelated matter) also testified, stating that the Veteran has not been and continues to be unable to work and further, that he is unable to manage his financial affairs.

Based on the evidence delineated above, including the Veteran's statements and the medical opinions of record, and affording the Veteran all reasonable doubt, an initial 100 percent evaluation is warranted.   While some of the symptoms experienced by the Veteran approximate those listed in the less severe criteria (under Code 9411), the Board finds that, overall, his symptoms are of similar duration, frequency, and severity as those described for the 100 percent rating, for the entire appeal period.   It is clear that, overall, the objective findings paint a disability picture more consistent with PTSD productive of total social and occupational impairment.  38 C.F.R. § 4.119; see Fenderson v. West, 12 Vet. App 119 (1999).  His claim is granted in full.

As the Veteran's service-connected PTSD warrants a 100 percent rating throughout the period under consideration, and as entitlement to TDIU has been restored in this decision, the matters of entitlement to an extraschedular rating and/or TDIU are moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Termination of TDIU 

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112(b)(6).
 
Under 38 C.F.R. § 3.343(c)(1), in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of              § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a 'reasonable certainty' but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).
 
Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.
 
Under 38 C.F.R. § 3.343(c)(2), if a Veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the Veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the Veteran maintains the occupation for a period of twelve consecutive months.  For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.
 
It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).
 
While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.
 
A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Where a rating is reduced without observance of applicable law and regulations, such rating is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992).

Preliminarily, the Board notes that favorable evidence has been received since the time of the RO's termination of the Veteran's TDIU.  This favorable evidence has been considered by the Board.  See Dofflemeyer, 2 Vet. App. at 281.

By rating decision of March 2012, the RO proposed to terminate the Veteran's entitlement to TDIU, effective October 25, 2002.  The RO implemented this proposal by September 2012 rating decision.  The TDIU termination was based on the fact that the Veteran was able to secure and following a substantially gainful occupation during the time he was receiving compensation at the TDIU rate.  The RO found that evidence shows the Veteran owned, operated, directed control, worked in, and sub-contracted business during a time when he declared himself unemployed and unemployable.

In terminating the Veteran's entitlement to TDIU, the RO properly followed the procedure of 38 C.F.R. § 3.105(e) concerning notice to the Veteran of the termination and opportunity for the submission of evidence showing that the action should not be taken.

The question remains whether termination was proper, that is whether actual employability is established by clear and convincing evidence.  See 38 C.F.R. § 3.343(c).

In this regard, the Veteran submitted an affidavit.  He stated that he tried to organize and run a wood cutting business, but that he could not do it successfully.  He stated that he decided to sell the business and equipment, but that a dispute arose between himself and the buyer when the buyer didn't make the payments.  Following a lawsuit, he was awarded the business.  He indicated that while this business generated some limited revenue, there was no real profit.  He stated that he then sold the business to another buyer.  He reported that he agreed to teach the buyer about the equipment and to help her learn about how to estimate jobs, and that while he occasionally helped out with the physical work, he was not paid for these services.  Further, he stated that his involvement with the business was to help the buyer transition to a point where she could fully understand the business and operate it without his help.  The Veteran maintained that over the past 10 years, he has not been gainfully employed and any income that he did have would constitute marginal employment and did not exceed the poverty threshold.

In conjunction with his affidavit, the Veteran submitted his 2009 and 2010 tax returns, which showed negative adjusted gross incomes for both years.

Significantly, in November 2012, the Veteran's treating VA psychiatrist (Dr. L.B.) submitted a statement indicating that the Veteran is "totally unemployable, based on his PTSD symptoms...".  This statement noted that while the Veteran tried to run a tree cutting business, this venture failed and he has not done any gainful work.  Dr. L.B. further noted that the Veteran has been unable to find any employment for any continuous period of time.

In November 2013, the Veteran testified before the Board that he engaged in marginal employment, but that he has not been engaged in substantially gainful employment since 2002.  

While it is true that that the Veteran had a tree cutting business and performed some work surrounding this business, the Board does not find that the evidence shows he was substantially and gainfully employed while receiving entitlement to TDIU.  The controlling regulations provide that there must be "clear and convincing" evidence of employability in order to terminate an award of TDIU.  Given the findings from the Veteran's VA treating psychiatrist and the Veteran's sworn testimony, the Board does not find such "clear and convincing" evidence of employability.  As such, and given the controlling regulatory authority of 38 C.F.R. § 3.343, the Board finds that the award of TDIU must be restored.

Eligibility for DEA Benefits

By rating decision of September 2012, the RO discontinued basic eligibility to DEA benefits, effective October 25, 2002, based on their finding that the Veteran was not considered permanently and totally disabled.

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.

As this decision finds that the Veteran is permanently and totally disabled and restores the Veteran's award of TDIU, eligibility to DEA benefits is also restored.


ORDER

Entitlement to a 100 percent evaluation for service-connected PTSD is granted, subject to the controlling regulations governing monetary awards.

As the termination of the Veteran's TDIU effective October 25, 2002 was improper, restoration of TDIU from that date is granted.

Basic eligibility to DEA benefits under Chapter 35 is restored.


REMAND

A December 2011 rating decision denied the Veteran service connection for right hand injury, bilateral lower extremity neuropathy, and for residuals of a parasite condition.  The Veteran submitted a notice of disagreement later that month.  The RO has not issued a statement of the case (SOC) with regard to these matters.  In such circumstances the Board is required to remand the matters for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, these matters are not before the Board at this time, and will only be before the Board if the appellant timely files a substantive appeal after a SOC is issued.


Accordingly, the case is REMANDED for the following:

The RO should review their determination regarding the denial for the appellant's claimed right hand injury, bilateral lower extremity neuropathy, and residuals of a parasite condition, and issue an appropriate SOC in these matters.  He should be advised of the time limit for perfecting his appeal, and be afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


